Case 2:19-cv-00769-JES-NPM Document 47 Filed 04/15/20 Page 1 of 5 PageID 425




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

   EMCYTE CORP.,

          Plaintiff,

   v.                                                   Case No. 2:19-cv-00769-JES-NPM

   APEX BIOLOGIX, LLC et al.,

         Defendants.
   ___________________________________/

            JOINT MOTION FOR ENLARGEMENT OF CERTAIN DEADLINES

          Plaintiff EmCyte Corp. (“EmCyte”) and Defendant Apex Biologix, LLC (“Apex”), by

   and through their undersigned attorneys, pursuant to Federal Rule of Civil Procedure 6(b),

   respectfully move the Court for an enlargement of certain deadlines, and state as follows:

  I.      Background

          On January 9, 2020, the parties’ counsel conducted their Case Management Conference

   pursuant to Local Rule 3.05(c)(2)(B) and the Court’s Order. See Doc. 23 (permitting the

   parties to “conduct their Rule 26(f)(2) discovery-plan meeting via telephone”). That same

   day, EmCyte served discovery requests. On January 23, 2020, the parties filed their Case

   Management Report (“CMR”) that included several stipulations, and also attached a

   Protective Agreement. See Doc. 25. Since then, counsel for EmCyte and Apex had multiple

   conference calls to advance discovery.

           Defendants XLMedica, Inc. and Anna Stahl each filed petitions for bankruptcy, and

   this Court stayed the action as to these defendants only until such time as the Bankruptcy Court

   lifts the stay or the stay lapses. See Doc. 37, ¶ 1; Doc. 39, ¶ 1. Pursuant to the Court’s Order




                                            Page 1 of 5
Case 2:19-cv-00769-JES-NPM Document 47 Filed 04/15/20 Page 2 of 5 PageID 426




   (Doc. 37, ¶ 4), notice was provided indicating counsel for EmCyte and Apex agreed to advance

   this case. Doc. 40, ¶ 4. The notice also stated that EmCyte intends to file motions with the

   Bankruptcy Court to modify the stay in order to proceed against all defendants. Id., ¶ 1.

          On March 18, 2020, the Court permitted Apex’s initial counsel to withdraw as counsel.

   See Doc. 45.

  II.     Legal Standard

          Courts have broad discretion in the management of their dockets. See, e.g., Kelsey v.

   Withers, 718 F. App’x 817, 820-21 (11th Cir. 2017); Ethicon, Inc. v. Quigg, 849 F.2d 1422,

   1426-27 (Fed. Cir. 1988). Rule 6(b) permits the extension of a deadline for good cause “if a

   request is made, before the original time or its extension expires.” Fed. R. Civ. P. 6(b)(1)(A).

  III.    The Requested Modification Would Not Prejudice Any Party, and Would
          Comply With The Court’s Two-Year Trial Deadline

          Inasmuch as this action is currently stayed against Defendants XLMedica, Inc. and

   Anna Stahl, this enlargement of time jointly requested by EmCyte and Apex will not prejudice

   any of the parties. Further, the requested four-month modification complies with Local

   Rule 3.05(c)(2)(E), which sets forth “the goal of the court that a trial will be conducted in all

   Track Two Cases within two years after the filing of the complaint.” This action was filed by

   EmCyte on October 23, 2019 (see Doc. 1), and the trial term is current scheduled to begin

   June 1, 2021. See Doc. 29, at 2.

  IV.     There Is Good Cause For The Requested Enlargement Of Time

          A. The Forthcoming Document Production Is Good Cause For An Extension Of
             The April 15, 2020 Deadline To Amend Pleadings and Add Parties

          EmCyte has diligently sought discovery from Apex, and Apex is in the process of




                                             Page 2 of 5
Case 2:19-cv-00769-JES-NPM Document 47 Filed 04/15/20 Page 3 of 5 PageID 427




   producing ESI based on keyword searches. EmCyte is working with Apex to identify and

   review additional documents before fully evaluating whether additional parties or claims must

   be added to this case. The pleadings are not closed, and the current deadline to amend

   pleadings and add parties is April 15, 2020. See Doc. 29, at 1. Accordingly, EmCyte seeks

   to extend this deadline because it should be permitted time and opportunity to review Apex’s

   owing production prior to determining whether to amend its pleading to add any parties or

   claims. A period of four months to allow for the production and review of documents, and to

   resolve any outstanding discovery issues, is reasonable.      Apex does not object to this

   reasonable enlargement of time.

          B. The Temporary Stay Against Defendants XLMedica and Anna Stahl Is Good
             Cause For An Extension Of The Remaining Deadlines

          As suggested in its notice, EmCyte still hopes that the Bankruptcy Court will lift the

   stay against Defendants XLMedica, Inc. and Anna Stahl. Doc. 40, ¶ 1. Nonetheless, until

   such time that the stay is lifted, EmCyte and Apex have agreed to diligently advance this case.

   See id., ¶ 4. The four-month extension would provide Defendants XLMedica, Inc. and Anna

   Stahl with an opportunity to conduct their own discovery if the stay is lifted. The trial term

   should necessarily be extended in order to provide the Court with the requisite 4-months

   between the dispositive motions deadline and trial. See Doc. 6, at p. 5.

          C. The Assignment Of Apex’s New Counsel, And The Challenges Caused By
             The COVID-19 Pandemic, Further Support The Requested Extensions

          Apex’s current counsel appeared in this action on March 17, 2020. See Docs. 41-43.

   As a result of the substitution of counsel, Apex required additional time to produce documents

   and information responsive to EmCyte’s discovery requests. As a result of the Coronavirus




                                            Page 3 of 5
Case 2:19-cv-00769-JES-NPM Document 47 Filed 04/15/20 Page 4 of 5 PageID 428




   crisis, counsel for both parties are currently working from home and working diligently to

   balance their personal and professional obligations without the full support and efficiencies

   which are typically available during normal circumstances. The undersigned have made the

   necessary adjustments to deal with these unprecedented challenges, and do not anticipate any

   further delays in this action.

  V.       Conclusion

           This joint motion is being filed in good faith, and not for the purposes of delay.

   For good cause shown, EmCyte and Apex respectfully request that the current deadlines

   set forth in the Case Management and Scheduling Order (Doc. 29) be extended by four months.

                            LOCAL RULE 3.01(G) CERTIFICATION

          Pursuant to Local Rule 3.01(g), undersigned certifies that counsel for EmCyte and

   counsel for Apex have conferred about the relief sought in this motion, and that EmCyte and

   Apex agree on the requested enlargement of time.

   Dated: April 15, 2020                        Respectfully submitted,

    /s/ Stephen J. Leahu_______________          /s/ Terence M. Mullen _______________
    Alejandro J. Fernandez (FBN: 32221)          Scott W. Atherton (FBN: 749591)
    Stephen J. Leahu (FBN: 0054037)              L. Martin Reeder, JR. (FBN: 308684)
    Akerman LLP                                  Terence M. Mullen (FBN: 191957)
    401 E. Jackson Street, Suite 1700            Atherton Galardi Mullen & Reeder PA
    Tampa, FL 33602                              224 Datura Street, Suite 815
    alejandro.fernandez@akerman.com              West Palm Beach, Florida 33401
    stephen.leahu@akerman.com                    scott@athertonlg.com
    Telephone No.: (813) 209-5055                martin@athertonlg.com
    Telefacsimile No.: (813) 218-5413            terence@athertonlg.com
                                                 e-service@athertonlg.com
    Counsel for Plaintiff                        Telephone: (561) 293-2530
                                                 Facsimile: (561) 293-2593

                                                 Counsel for Defendant Apex Biologix




                                           Page 4 of 5
Case 2:19-cv-00769-JES-NPM Document 47 Filed 04/15/20 Page 5 of 5 PageID 429




                                CERTIFICATE OF SERVICE

          I HEREBY certify that on April 15, 2020, a true and correct copy of the foregoing

   was electronically filed with the Clerk of the Court via the CM/ECF system.

                                               /s/ Stephen J. Leahu
                                                  Stephen J. Leahu




                                           Page 5 of 5
